Exhibit 99.1 Banc of California, Inc. Announces Quarterly Common Stock Dividend IRVINE, Calif., (December 3, 2014) – Banc of California, Inc. (NYSE: BANC), today announced that its Board of Directors has declared a quarterly cash dividend of $0.12 per share on its outstanding common stock.The dividend will be payable on January 2, 2015 to stockholders of record as of December 15, 2014.Based on the trading price of $10.91 as of close of market on December 2, 2014, the cash dividend results in an annualized dividend yield of 4.40%. This will be the fifteenth cash dividend that is subject to Banc of California’s Dividend Reinvestment Plan (DRIP). All registered stockholders participate in the DRIP program unless an “opt-out” form is submitted to Banc of California’s transfer agent, Registrar and Transfer Company. Participants in the DRIP program are able to convert the value of their cash dividend into the direct purchase of stock from the Company at a 3% discount from the applicable market price. About Banc of California, Inc. Banc of California, Inc. (NYSE: BANC) has total assets over $5.5 billion and is the largest bank holding company headquartered in Orange County, CA. The Company’s principal subsidiary, Banc of California, N.A., provides banking services and loans serving the diverse needs of private businesses, entrepreneurs and homeowners. Banc of California operates over 80 offices, including 38 full-service branch locations, in California and the West. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the “Safe-Harbor” provisions of the Private Securities Litigation Reform Act of 1995. These statements are necessarily subject to risk and uncertainty and actual results could differ materially from those anticipated due to various factors, including those set forth from time to time in the documents filed or furnished by Banc of California, Inc. with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements and Banc of California, Inc. undertakes no obligation to update any such statements to reflect circumstances or events that occur after the date on which the forward-looking statement is made. Source: Banc of California, Inc. Investor Relations Inquiries: Media Inquiries: Banc of California, Inc. Vectis Strategies Timothy Sedabres, (855) 361-2262 David Herbst, (213) 973-4113 x101 18500 Von Karman Ave. Ÿ Suite 1100 Ÿ Irvine, CA 92612 Ÿ (949) 236-5250 Ÿ www.bancofcal.com
